Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art was ACHTIEN.  It taught heater (resistor/load) for heating an aerosol, a power supply, resistors and inverting operational amplifier.  The various resistors were connected in two series circuits to the operational amplifier.   ACHITIEN failed to teach that a first resistance ratio was larger than the second resistance ratio.  In the previous final rejection the Examiner used resistors R4 and R1 as the high potential side.  However, these resistors were connected to the RM_PWR line not the RM_OUT line which had high potential.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748